UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6052


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KOA DANNETTE MACK,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:07-cr-00085-GEC-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Koa Dannette Mack, Appellant Pro Se. Ronald Andrew Bassford,
Assistant  United States   Attorney, Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Koa Dannette Mack appeals the district court’s order

denying her 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of   sentence   based     on   Amendments    706   and   750   to   the   U.S.

Sentencing Guidelines Manual (“USSG”) (2010).               Because neither

amendment     has   the    effect    of     lowering     Mack’s     applicable

Guidelines range, we affirm the district court’s order.                    See

USSG § 1B1.10(a)(2)(B), p.s.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                      2